DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Notice to Applicant
1. 	Claims 1-35 remain pending.



Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-35 are directed to structured tailoring which assists an individual in addressing a health related behavior, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the 35lice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-35 are directed to method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (process and manufacture) and will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method, comprising:
providing a master protocol comprising sub-protocols of various structured collection procedures and program instructions, each of the various structured collection procedures address a goal that addresses the health related behavior and comprises entry criteria and exit criteria, wherein entry criteria of some of the various structured collection procedures is met upon exit criteria of previous ones of the various structured collection procedures being met; and 
executing the program instructions on an electronic device which cause a processor of the device to: 
use the entry criteria of each of the various structured collection procedures to determine which of the various structured collection procedures are first enabled in the master protocol, 
run the master protocol with first enabled ones of the various structured collection procedures, 
end each of the first enabled ones of the various structured collection procedures when the exit criteria of each of the first enabled ones of the various structured collection procedures have been met, and 


The above-recited limitations set forth an arrangement where information is received from a user input.  These actions, when considered both individually and as a whole are directed to actions that facilitate receiving individual behavioral data based on the user input.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The independent claims do recite additional limitations:  
	Electronic device 
		
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
Specification, pages 6-7, para. 56 “the structured collection procedures 70a, 70b, 70c, 70d, as well as software 34, may be provided on a computer readable medium 40 and loaded directly on personal computer 18, the clinician 25, and/or the collection device 24. In still another embodiment, the structured collection procedures 70a, 70b, 70c, 70d may be provided pre-loaded (embedded) in memory of the collection device 24. In still other embodiments, new/updated/modified structured collection procedures 70a, 70b, 70c, 70d may be sent between personal computer 18, the clinician computer 25, server 52 and/or the collection device 24 via the public network 50, the private network 66, via a direct device connection (wired or wireless) 74, or combinations thereof. Accordingly, in one embodiment the external devices e.g., computer 18 and 25, can be used to establish a communication link 72, 74 between the collection device 24 and still further electronic devices such as other remote Personal Computer (PC), and/or servers such as through the public network 50, such as the Internet and/or other communication networks (e.g., LANs, WANs, VPNs, etc.), such as private network 66.”.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
           The independent claims 19 and 30 and the dependent claims merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter, these claims would be allowable if they were written in a manner to overcome the 35 U.S.C. 101 rejection above.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	System and method for optimizing behaviorial health care collection (US 6108665 A), Bair, et al., hereinafter Bair teaches A system and method for collecting behavioral health care data for a patient include a mechanism for creating an evaluation instrument from a database of questions having linked answers thereto. New questions can also be entered into the database, along with a user-defined branching logic dependent upon the patient's answer to the question. Patient answers that are numerically scaleable can be displayed graphically against time over a plurality of sessions and also against indicia labeled for values representing a predetermined goal and a value determined upon an initial evaluation, for tracking patient progress.
B.	Method for mediating social and behavioral processes in medicine and business through an interactive telecommunications guidance system (US 5722418 A), Bro, et al. hereinafter Bro teaches A method for mediating social and behavioral influence processes through an interactive telecommunications guidance system for use in medicine and business (10) that utilizes an expert (200) such as a physician, counselor, manager, supervisor, trainer, or peer in association with a computer (16) that produces and sends a series of motivational messages and/or questions to a client, patient or employee (50) for changing or reinforcing a specific behavioral problem and goal management. The system (10) consists of a client database (12) and a client program (14) that includes for each client unique motivational messages and/or questions based on a model such as the transtheoretical model of change comprising the six stages of behavioral change (100) and the 14 processes of change (114), as interwining, interacting variables in the modification of health, mental health, and work site behaviors of the client or employee (50). The client program (14) in association with the expert (200) utilizes the associated 14 processes of change (114) to move the client (50) through one of the six stages of behavioral change (100) when appropriate by using a plurality of transmission and receiving means. The database and program are operated by a computer (16) that at preselected time periods sends the messages and/or questions to the client (50) through use of a variety of transmission means and furthermore selects a platform of behavioral issues that is to be addressed based on a given behavioral stage or goal (100) at a given time of day.
C.	Systems and methods for integrating disease management into a physician workflow (US 20040122701 A1), teaches an electronic system and a method for integrating disease management information into a physician workflow. A method for presenting treatment algorithms to at least one user, the method may comprise: receiving or storing treatment algorithms from at least two disease management advisors; selecting a subset of treatment algorithms; and presenting the subset of treatment algorithms to the at least one user. For specifying medical diagnosis and treatment algorithms that may be integrated into a healthcare workflow of the electronic system, the electronic system may include: (a) a coordination server having one or more rules for selecting at least one treatment algorithm based on medical and demographic information about a patient; and (b) an interface for providing a plurality of questions related to one or more medical findings, the questions may be asked of the patient or entered about the patient and potential orders that may be executed for the patient. The electronic system may further enable access to a plurality of entities; each entity may specify one or more treatment algorithms to be included in one or more healthcare workflows. For example, one or more third party disease management advisors (DMAs) may be integrated into a physician workflow. An electronic medical record (EMR) device such as a wireless tablet which is generally used by healthcare professionals (HCPs) is leveraged to integrate a plurality of disease management algorithms with the traditional EMR workflow of an electronic medical record (EMR) system typically utilized for dispensing a variety of healthcare services. In particular, such integration provides a disease management EMR system for effective communication between a plurality of disease management advisors, a plurality of healthcare professionals, and a plurality of patients.
D.	Method for automated collection of psychotherapy patient information and generating reports and treatment plans (US 6338039 B1), Lonski teaches automatedly generates various reports for a psychotherapy provider. These reports include Treatment Plans, progress reports, scheduling reports and billing reports. The progress reports include a Progress Note which incorporates various selected data into a report for the insurance company. As much of the data is selected from menus, the resulting report can maintain much patient privacy while being satisfactory to the insurance company. More private information can be stored separately in Expanded Text. A Treatment Plan is generated using the various selected data with respect to subsets of emotional factors, intellectual factors, physical factors, social factors, and spiritual factors. These subsets may be chosen randomly or with some periodic selection.

Neither of the above cited references taken singularly or in combination teaches the method to at least: providing a master protocol comprising sub-protocols of various structured collection procedures and program instructions, each of the various structured collection procedures address a goal that addresses the health related behavior and comprises entry criteria and exit criteria, wherein entry criteria of some of the various structured collection procedures is met upon exit criteria of previous ones of the various structured collection procedures being met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	System and method for optimizing behaviorial health care collection (US 6108665 A), Bair, et al., hereinafter Bair teaches A system and method for collecting behavioral health care data for a patient include a mechanism for creating an evaluation instrument from a database of questions having linked answers thereto. New questions can also be entered into the database, along with a user-defined branching logic dependent upon the patient's answer to the question. Patient answers that are numerically scaleable can be displayed graphically against time over a plurality of sessions and also against indicia labeled for values representing a predetermined goal and a value determined upon an initial evaluation, for tracking patient progress.
B.	Method for mediating social and behavioral processes in medicine and business through an interactive telecommunications guidance system (US 5722418 A), Bro, et al. hereinafter Bro teaches A method for mediating social and behavioral influence processes through an interactive telecommunications guidance system for use in medicine and business (10) that utilizes an expert (200) such as a physician, counselor, manager, supervisor, trainer, or peer in association with a computer (16) that produces and sends a series of motivational messages and/or questions to a client, patient or employee (50) for changing or reinforcing a specific behavioral problem and goal management. The system (10) consists of a client database (12) and a client program (14) that includes for each client unique motivational messages and/or questions based on a model such as the transtheoretical model of change comprising the six stages of behavioral change (100) and the 14 processes of change (114), as interwining, interacting variables in the modification of health, mental health, and work site behaviors of the client or employee (50). The client program (14) in association with the expert (200) utilizes the associated 14 processes of change (114) to move the client (50) through one of the six stages of behavioral change (100) when appropriate by using a plurality of transmission and receiving means. The database and program are operated by a computer (16) that at preselected time periods sends the messages and/or questions to the client (50) through use of a variety of transmission means and furthermore selects a platform of behavioral issues that is to be addressed based on a given behavioral stage or goal (100) at a given time of day.
C.	Systems and methods for integrating disease management into a physician workflow (US 20040122701 A1), teaches an electronic system and a method for integrating disease management information into a physician workflow. A method for presenting treatment algorithms to at least one user, the method may comprise: receiving or storing treatment algorithms from at least two disease management advisors; selecting a subset of treatment algorithms; and presenting the subset of treatment algorithms to the at least one user. For specifying medical diagnosis and treatment algorithms that may be integrated into a healthcare workflow of the electronic system, the electronic system may include: (a) a coordination server having one or more rules for selecting at least one treatment algorithm based on medical and demographic information about a patient; and (b) an interface for providing a plurality of questions related to one or more medical findings, the questions may be asked of the patient or entered about the patient and potential orders that may be executed for the patient. The electronic system may further enable access to a plurality of entities; each entity may specify one or more treatment algorithms to be included in one or more healthcare workflows. For example, one or more third party disease management advisors (DMAs) may be integrated into a physician workflow. An electronic medical record (EMR) device such as a wireless tablet which is generally used by healthcare professionals (HCPs) is leveraged to integrate a plurality of disease management algorithms with the traditional EMR workflow of an electronic medical record (EMR) system typically utilized for dispensing a variety of healthcare services. In particular, such integration provides a disease management EMR system for effective communication between a plurality of disease management advisors, a plurality of healthcare professionals, and a plurality of patients.
D.	Method for automated collection of psychotherapy patient information and generating reports and treatment plans (US 6338039 B1), Lonski teaches automatedly generates various reports for a psychotherapy provider. These reports include Treatment Plans, progress reports, scheduling reports and billing reports. The progress reports include a Progress Note which incorporates various selected data into a report for the insurance company. As much of the data is selected from menus, the resulting report can maintain much patient privacy while being satisfactory to the insurance company. More private information can be stored separately in Expanded Text. A Treatment Plan is generated using the various selected data with respect to subsets of emotional factors, intellectual factors, physical factors, social factors, and spiritual factors. These subsets may be chosen randomly or with some periodic selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624